Case 16-35723            Doc 43   Filed 01/16/20 Entered 01/16/20 14:23:04                 Desc Main
                                    Document     Page 1 of 3


B 2100B (Form 2100B) (12/15)




                   UNITED STATES BANKRUPTCY COURT
                                     Nothern District of Illinois
                                            DU PAGE
 In re: NICOLETTE M DONOFRIO,                                            Case No. 16-35723




       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 Claim No. 13-1 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
 alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
 Other than for Security in the clerk’s office of this court on 1/7/2020 (date).

  Name of Alleged Transferor:                         Name of Transferee:
  JPMorgan Chase Bank, National Association           Wilmington Savings Fund Society, FSB, as
                                                      trustee of Stanwich Mortgage Loan Trust F

  Address of Alleged Transferor:                      Address of Transferee:
  700 Kansas Lane Monroe, LA 71203                    Carrington Mortgage Services LLC 1600 S.
                                                      Douglass Rd.
                                                      Anaheim, CA 92806




                           --DEADLINE TO OBJECT TO TRANSFER—
The alleged transferor of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.


Date: ________________                                             ____________________________
                                                                   CLERK OF COURT
   Case 16-35723                Doc 43          Filed 01/16/20 Entered 01/16/20 14:23:04                                   Desc Main
                                                  Document     Page 2 of 3



 B 2100A (Form 2100A) (12/15)



                        UNITED STATES BANKRUPTCY COURT
                                                   Nothern District of Illinois
                                                          DU PAGE
 In re: NICOLETTE M DONOFRIO,                                                                      Case No. 16-35723

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
 Name of Transferee: Wilmington Savings Fund                             Name of Transferor: JPMorgan Chase Bank,
 Society, FSB, as trustee of Stanwich Mortgage                           National Association
 Loan Trust F


 Name and Address where notices to Transferee                            Court Claim # (if known): 13-1
 should be sent:
                                                                         Amount of Claim: $108387.7
 Carrington Mortgage Services LLC 1600 S.                                Date Claim Filed: 3/2/2017
 Douglass Rd.
 Anaheim, CA 92806


 Phone: 800.561.4567                                                     Phone: 1-866-243-5851
 Last Four Digits of Acct #: 5421                                        Last Four Digits of Acct #: 4118


 Name and Address where Transferee payments
 should be sent (if different from above):

 Carrington Mortgage Services LLC P.O. BOX
 3730
 Anaheim, CA 92806


 Phone: 800.561.4567
 Last Four Digits of Acct #: 5421


I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.
 By: /s/Diane Tran       _____                                                                   Date: 1/7/2020
 Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 16-35723        Doc 43      Filed 01/16/20 Entered 01/16/20 14:23:04               Desc Main
                                     Document     Page 3 of 3




                             UNITED STATES BANKRUPTCY COURT
                                   Nothern District of Illinois
                                          DU PAGE

 In Re:                                                              Case No. 16-35723
 NICOLETTE M DONOFRIO,
           Debtor(s)
                                                                     Chapter 13


                                    CERTIFICATE OF SERVICE
        I hereby certify that on 1/7/2020, a true and correct copy of the foregoing Transfer of Claim was
served upon all interested parties pursuant to the Court’s CM/ECF system.

                                                        By: /s/Diane Tran
                                                             Wilmington Savings Fund Society, FSB, as
                                                        trustee of Stanwich Mortgage Loan Trust F C/O
                                                        Carrington Mortgage Services, LLC 701
                                                        Highlander Blvd, Ste 200 Arlington, TX 76015
                                                        817-840-6752




 Debtor through the debtor’s attorney of record      Trustee
 NICOLETTE M DONOFRIO,                               Glenn B Stearns
 8333 CAPTONS LANE                                   801 Warrenville Road Suite 650
 DARIEN, IL 60561                                    Lisle, IL 60532



 Debtor’s Counsel                                    U.S. Trustee (if applicable)
 Christine H Clar                                    Patrick S Layng
 David M Siegel & Associates                         Office of the U.S. Trustee, Region 11
 790 Chaddick Drive                                  219 S Dearborn St
 Wheeling, IL 60090                                  Room 873
                                                     Chicago, IL 60604
